tax_exempt_and_government_entities_division release number release date date date uil code department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result ina penalty file the returns in accordance with their this letter and our proposed adverse determination_letter available for public we will make inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown inthe heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil dea we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth you organized as a nonprofit corporation under the laws of state on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date you state that you are not actively operating pending recognition under sec_501 your certificate of incorporation states that you are organized exclusively for charitable religigus euucational and scientific purposes under sec_501 specifically your purpose is to provide internet technology it security expertise in creating and managing it infrastructures for a broad range of organizations and companies that need advanced scalability and information security additionally your certificate provides that you shall not carry on any activities not permitted to be carried on by a sec_501 organization and prohibits private_inurement political activities and substantial lobbying_activities upon dissolution your assets shall be distributed for one or more sec_501 exempt purposes or shall be distributed to the federal state_or_local_government for a public purpose you describe your vision as a world where civil society organizations can operate and speak freely accordingly you state that your mission is to uphold the human rights enshrined in the universal declaration of human rights and other international human rights instruments by protect ing civil society organizations online and promot ing free speech through media you intend to accomplish this goal by conducting citizen-media campaigns conducted via pictures videos and blogs and by protecting websites and services from government interference particularly in countries where governments attempt to shut-down websites blogs social media sites and other tools used for communication and education on the web you provide no other information about your citizen-media campaigns you intend to operate in foreign countries specifically your goal is to provide independent bloggers and civil society organizations in democratizing countries with cyber-security you state that you will provide following services securing websites protecting against hacker attacks prevention of website shutdowns and content filtering on-demand emergency cloud servers assistance in establishing internet connectivity during outages and assistance in obtaining videos and pictures from citizen journalism your goal is to help non-governmental organizations ngos in foreign countries establish or reestablish their websites and block attempts by outsiders including foreign governments to obstruct access to those websites and the internet you state that these activities further exempt purposes because they promote free speech access to the internet which was recently added as a fundamental human right by the united nations and freedom from persecution you describe yourself as an internet security company accordingly your intended activities include reviewing and analyzing existing it infrastructures developing new it infrastructures managing it infrastructures and developing new it security solutions with respect to existing it infrastructures you will perform the following services e e e adjusting server and application settings to increase security blocking unused ports and services setting up firewall rules restricting access to admin panels and implementing 2-factor authentication for administrators log monitoring ranging from daily review of security records to proactive application monitoring to predict user trends and detect early states of attacks setting up host and cloud-based firewalls channeling traffic through them and setting up policy rules for different ports and applications and setting up web-application firewalls and intrusion detection systems to detect unauthorized access to protected data with respect to developing it infrastructures you will perform the following services e e providing customers with a cms-based website on a cloud server with modified security settings preinstalled security plug-ins two-factor authentication for administrators and custom design themes copying content and design themes of existing websites on a different server running a secure version of the same cms e e e e e e isolating a website or an application on a cloud server monitoring content to cloud- based storage and installing load balancers to evenly distribute traffic between multiple servers installing web-application firewalls to protect from sql injections xxs ddos and other types of attacks channeling traffic through content-delivery systems that can act as a proxy server taking significant load off web servers by caching static content while providing additional layer of security to protect from government censorship and hacker attacks deploying various communication applications such as ms exchange google apps for business and custom secure xmpp voice video communication systems mitigating connectivity outages caused by government censorship and infrastructure shutdowns by establishing communication channels over alternative transmission mediums ex cellular and landline phone lines and hiring and supervising work of various it professional including programmers designers systems administrators security professionals etc as part of your it infrastructure management activities you protect staff members and end- users by requiring the use of certain security features such as encryption technology and two- factor authentication when connecting to websites and email accounts you also state that you will educate users on transmitting data over the internet however you provide no information about these educational activities additionally you do not manufacture usb flash drives microsd cards or other hardware required for your projects but as part of your it security solutions activities you develop secure encrypted hardware devices such as usb flash drives and microsd cards these devices circumvent government-powered password-cracking supercomputers by providing an additional layer of undetectable encryption your most recent it security solution is project project's main component is an encrypted mini- camcorder the camcorder's footage can only be retrieved using software you created otherwise the camcorder appears to contain no footage furthermore rather than downloading the camcorder's footage to the user’s desktop your software automatically uploads the footage to youtube you state that the purpose of project is to provide journalists and other individuals in conflict zones with a secure medium to film armed conflicts and other events you state that wje strongly believe that seeing the extent of violence happening in multiple regions around the world can have a strong effect on how people perceive wars and eventually stop armed conflicts at the financing stage you intend to raise money to manufacture and send camcorders to areas with ongoing conflicts you will accomplish distributioh of the camcorders with the help of ngos and independent journalists however in letter you state that although we intended to distribute project it proved to be costly without funding and difficult to organize furthermore you state that you do not have a plan describe how you intend to distribute project in the future rather you state that you have not been able to find a feasible means of access when asked what percentage of your time and money you spend conducting these activities you were unable to provide an answer because you stated that it is extremely difficult to separate these activities from each other and estimate timing and resource allocation you state that your chief technology officer cto conducts these activities your cto is not compensated for his services in the event that additional technical expertise is required you state that you will contract with freelancers to work those projects under your cto’s direct supervision in letter you stated that your goal was to provide it security services to those who can not afford it your clients only cover expenses directly associated with equipment shipping software licenses etc you do not charge for your services you further explain that b eing a non-profit organisation sic providing services for other non-profits these costs are often reduced or not existent furthermore you state that you do not require your clients to sign service contracts you explain that your operations differ from a for profit it company because you intend to fund your activities through contributions and grants in letter you state that you do not limit your services to sec_501 organizations rather you are willing to provide your services to any entities including individuals within the legal framework of the united_states and whatever country we may be operating in the project such as in letter you state that you do not own any intellectual_property ip and do not intend to file for any patents or trademarks you stated that your intent is to allow others to build their own systems on top of yours you describe your software and hardware as open source but in letter you state that you have yet to adopt an open source license specifically you state that you do not bind your partners or customers by any software licenses and do not plan to enforce any software licensing in the future however you state that you would be willing to limit distribution of your open source software to sec_501 purposes law sec_501 exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational or operational_test it is not exempt if an organization fails to meet either the sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or to defend human and civil rights secured_by law sec_1_501_c_3_-1 provide that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 revrul_68_438 1968_2_cb_209 determined that a nonprofit organization formed and operated to lessen racial and religious prejudice in housing and public accommodations by disseminating the results of its investigations and research defended human and civil rights secured_by law revrul_71_529 1971_2_cb_234 determined that an organization that provided assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualified for recognition under sec_501 the organization restricted its membership to sec_501 organizations and its board_of directors was composed of representatives from member organizations the organization obtained grants from independent charitable organizations to cover operating_expenses and only charged members a nominal fee representing less than of the total costs of operation for its services the ruling found that by providing the services described above the organization performed an essential function for charitable organizations furthermore by performing this function at substantially below cost the organization performed a charitable activity within the meaning of sec_501 revrul_72_369 1972_2_cb_245 determined that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for recognition under sec_501 the organization provided managerial and consulting services for sec_501 organizations at cost the ruling found that providing managerial and consulting services on a regular basis for a fee was a trade_or_business ordinarily conducted for profit furthermore the ruling explained that an organization does not qualify for recognition merely because its operations are not conducted for the purpose of producing a profit rather providing services at cost lacked the donative element necessary to establish the activity as charitable accordingly the ruling held that the organization did not qualify for recognition under sec_501 revrul_73_285 1973_2_cb_174 held that an organization that provided funds to defend members of a religious sect in legal actions involving substantial constitutional issues was defending human and civil rights secured_by law and thus was exempt as a charitable_organization under sec_501 revrul_80_278 1980_2_cb_175 held that an organization formed to protect and restore environmental quality and whose principal activity consisted of instituting litigation as a party plaintiff to enforce environmental legislation qualified for recognition under sec_501 the ruling stated the consideration of whether an organization's activities are consistent with sec_501 required application of a three-part test specifically an organization’s activities are considered permissible if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and the activities are in furtherance of the organization's exempt_purpose and are reasonably related to the accomplishment of that purpose it is generally recognized that efforts to preserve and protect the natural environment for the benefit of the public constitute a charitable purpose within the meaning of sec_501 furthermore litigation as a party plaintiff is not illegal contrary to clearly defined and established public policy or violative of an express statutory limitation the organization preserved and protected the environment by enforcing through private lawsuits therefore the organization qualified for recognition as a charitable_organization revproc_2013_9 sec_4 2013_2_irb_255 provides that exempt status may be recognized in advance of the organization’s operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruliriy in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes in 70_tc_352 the tax_court determined that an organization that sold consulting services to nonprofit and exempt_organizations interested in rural-related policy and program development operated a trade_or_business ordinarily carried on for profit the burden rested on petitioner to prove that it did not operate a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit the court stated that clompetition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes accordingly the court determined that petitioner completely failed to demonstrate that its own services or the services provided by its consultants were not in com etition with commercial businesses such as personnel agencies consulting referral services real_estate agents housing rental services banks loan companies trash disposal firms or efironmental consulting companies furthermore petitioner did not conduct other substantial charitable activities other factors that counted against petitioner included that _ petitioner's financing did not resemble that of a typical sec_501 organization and that petitioner failed to limit its services to sec_501 organizations therefore the court determined that petitioner failed to qualify for recognition under sec_501 rationale an organization may be recognized as tax-exempt prior to beginning operations however the organization must describe its proposed activities in sufficient detail to permit the conclusion that the organization will clearly meet the requirements for exemption pursuant to sec_501 revproc_2013_9 dollar_figure updated annually specifically an organization seeking tax-exempt status under sec_501 must demonstrate that it is organized and will be operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see sec_1_501_c_3_-1 an organization is operated exclusively for one or more exempt_purpose only if it will engage primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 the presence of a single substantial non-exempt purpose will destroy the exemption regardless of the number or importance of any truly exempt purposes 326_us_279 the materials you submitted state that you are seeking recognition of tax-exempt status under sec_501 as a charitable religious scientific or educational_organization however you perform no religious scientific or educational activities based on a review of your proposed charitable activities you are not described in sec_501 because you will operate for substantial non-exempt purposes your primary activity is providing computer security services which is a trade_or_business ordinarily carried on for profit see 70_tc_352 an organization may be recognized as tax-exempt even though it operates a trade_or_business as a substantial part of its activities if certain conditions are met sec_1_501_c_3_-1 for example management and consulting services are trades_or_businesses ordinarily conducted for profit revrul_72_369 revrul_71_529 70_tc_352 nonetheless revrul_71_529 held that an organization that provided assistance in the management of participating colleges and universities’ endowment or investment funds for a charge substantially below cost qualified for recognition under sec_501 however unlike this organization you intend to provide your services to all organizations not just sec_501 organizations furthermore you fail to establish that you provide your services at substantially below cost you provide no information about the cost of your services you state only that you do not charge for your services providing a service without charge does not necessarily mean that the service is provided at substantially below cost organization nothing to provide is not provided at substantially below cost even if the organization provides the service without charge in your case your cto provides his services without compensation additionally you require your clients to pay for the costs associated with the project which includes software shipping and licenses you do not state whether you require your clients to pay for contracted labor accordingly you appear to provide your services at cost which is not sufficient to characterize this activity as charitable within the meaning of sec_501 revrul_72_369 therefore you are operated for the substantial non- exempt_purpose of conducting a trade_or_business ordinarily carried on for profit for example a service that costs the furthermore even if you did not conduct a trade_or_business ordinarily carried on for profit your activities fail to further one or more exempt purposes the term charitable is used in sec_501 in its generally accepted legal sense and therefore is not to be construed as limited by the separate enumeration in sec_501 sec_1_501_c_3_-1 the term charitable includes promotion of social welfare by organizations designed to defend human id for example revrul_73_285 held that an organization formed to provide and civil rights funds to defend individuals in legal actions involving substantial constitutional issues defended human and civil rights secured_by law additionally revrul_68_438 held that an organization formed and operated to lessen racial and religious prejudice in housing and public accommodations by disseminating the results of its investigations and research defended human and civil rights secured_by law both rulings involved u s citizens bound by u s law however unlike revrul_73_285 and revrul_68_438 you help individuals and organizations in foreign countries maintain access to the internet which you state is a fundamental human right under the united nations universal declaration of human rights however the united nations universal declaration of human rights is a declaration not a treaty or a law and therefore does not elevate internet access to the level of a human and civil right secured_by law on the other hand you also state that your activities promote free speech freedom of speech is one of the fundamental freedoms guaranteed by the united_states constitution see revrul_73_285 finding freedom of religion to be one of the fundamental freedoms guaranteed by the united_states constitution nonetheless the united_states constitution applies only to u s residents and citizens not residents or citizens of foreign countries finally you provide no information indicating that your activities in foreign countries are legal under those countries’ laws see revrul_80_278 stating that an organization’s activities under sec_501 are permissible in part if the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restriction accordingly your activities do not defend human and civil rights secured_by law conclusion based on the above we have determined that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors ur a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs if you and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n vv washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
